Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. 
	The following information has been made of record in the RCE filed for the instant application:
1. Claims 5-10 have been canceled.
2. New Claim 12 has been added.
3. Claims 1-4 and 11 have been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 112, 102 and 103.
	Claims 1-4 and 11-12 are pending in the case.

Non-Responsive Amendment
Applicant's Request for Continued Examination filed on 29 January 2022 in response to the Office action mailed 01 November 2021, wherein the inventions in claims 1-11 were entirely drawn to a cyclodextrin polymer having specific structural limitations whereas claims 1-11 and new claim 12 are entirely directed to the invention of "a method of manufacturing a cyclodextrin polymer", that is independent or distinct from the invention claimed in claims 1-11 as filed 
Since applicant has received an action (mailed 01 November 2021), on the merits of claims 1-11 as the presented invention, according to MPEP 819, the general policy of the Office is not to permit the applicant to shift to claiming another invention. In the instant case, the previously pending claims 1-11 entirely drawn to a cyclodextrin polymer having specific structural limitations, have been shifted by Applicant to another invention, namely a method of manufacturing a cyclodextrin polymer that is independent or distinct from the product claimed previously. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using or making the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP 806.05(h)).
	Note that a reference to a cyclodextrin polymer herein would not necessarily be a reference to the method of manufacture herein under 35 USC 103. The compound and method herein have separate consideration as to patentability.
Since the above mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623